DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication filed on 16 Mar, 2020. In view of this communication, claims 1-13 are now pending in this application. 
Priority
 Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Specification
The disclosure is objected to because of the following informalities: 
Para 0047 of specification recites “shaped-bar ends 18”. However, the rest of the specification along with the drawings recite “shaped-bar ends 12”. It is not clear which is the correct reference for the “shaped-bar ends”. To advance prosecution, examiner will understand Para 0047 to recite “shaped-bar ends 12”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torsten (DE 102015213502 A1).
Regarding Claim 1, Torsten discloses (Fig 1, 4 below) [Para 0014] an interconnection device (Fig 4, 50) for an electric machine [Para 0006] for interconnecting shaped-bar ends (Fig 1 below, 37) of a winding (Fig 1, 36)[Para 0006], comprising:
 an interconnection element (Fig 1, 48) which incorporates one or more openings (Fig 4, 53, 55,56) for an insertion [Para 0014]of at least one shaped-bar end (Fig 1, 37), wherein
 the one or more openings (Fig 4, 53,55,56) respectively comprise an insertion section (Fig 4, 53) and a contact-making section (Fig 4, 55,56) adjoining the insertion section (Fig 4, 53), which are configured such that the at least one shaped-bar end (Fig 1, 37) is insertable into the insertion section (Fig 4, 53) and, in an event of a relative movement [Para 0014] between the opening (Fig 4, 53, 55,56) and the inserted shaped-bar end (Fig 1, 37), the inserted shaped-bar end (Fig 1, 37) reaches the contact-making section (Fig 4, 55,56), and a distance between the at least one shaped-bar end (Fig 1, 37) and a contact [Para 0014] is reduced by way of being guiding through the contact-making section (Fig 4, 55,56).(In the absence of detail regarding the shape of the shaped-bar end, the shape is being interpreted broadly and hence the wire end of Torsten which has a shape is sufficient to disclose the claim limitation). 
Regarding Claim 2, Torsten further discloses the interconnection device (Fig 4, 50) according to claim 1, wherein the interconnection device (Fig 4, 50) is for a motor vehicle electric machine [Para 0013], and the shaped-bar ends (Fig 1, 37) are of a stator winding (Fig 1, 36) of the motor vehicle electric machine [Para 0013].

    PNG
    media_image1.png
    566
    734
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    536
    763
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    114
    141
    media_image3.png
    Greyscale

Regarding Claim 3, Torsten discloses the interconnection device according to claim 1. Torsten further discloses (Fig 4 above, 50) the contact-making section (Fig 4, 55,56) comprises a guide apparatus (Fig 4a above, 53g) forming the guide, which is configured, in the event of a relative movement [Para 0030] between the opening (Fig 4 above, 53) and the shaped-bar end (Fig 4, 37), to at least one of: (i) reduce the distance between the shaped-bar end (Fig 4, 37) and the contact (Fig 4, 55, 56), and (ii) lead the shaped-bar end (Fig 4, 37) onto the contact (Fig 4, 55, 56) .
Regarding Claim 4, Torsten discloses the interconnection device according to claim 1. Torsten further discloses the insertion section (Fig 4, 53) and the contact-making section (Fig 4, 55,56) adjoining the insertion section (Fig 4, 53) constitute an opening in the form of an elongated hole (Fig 4b below, A1,A2) or a circular arc, and an opening surface area of the hole (Fig 4b, A1, A2) or arc reduces from the insertion section (Fig 4b, A1) through to the contact-making (Fig 4b, A2) section.

    PNG
    media_image4.png
    114
    143
    media_image4.png
    Greyscale

Regarding Claim 7, Torsten further discloses an electric machine [Para 0006], comprising:
 a stator (Fig 1 above, 28) ; and
 an  interconnection device (Fig 4 above, 50) according to claim 1 wherein the interconnection element (Fig 1, 48) of the interconnection device (Fig 4, 50)  is fitted to at least one end of the stator (Fig 1 above, 28), on the shaped-bar ends (Fig 1 above, 37) which project from the stator (Fig 1 above, 28).
Regarding Claim 8, Torsten discloses the electric machine according to claim 7. Torsten further discloses the electric machine is a motor vehicle electric machine [Para 0013].
Regarding Claim 9, Torsten further discloses a vehicle comprising an electric machine according to claim 8 [Para 0013].
Regarding Claim 10, Torsten discloses a [Para 0009, Para 0010] method for assembling an interconnection device (Fig 4 above, 50) for an electric machine [Para 0006] for interconnecting shaped-bar ends (Fig 1 above, 37) of a winding (Fig 1, 36)[Para 0006], wherein the interconnection device (Fig 4, 
 wherein the method comprises the steps of (Para 0009):
 fitting the interconnection element (Fig 1, 48)  to the shaped-bar ends (Fig 1 above, 37)  which project from one end of a stator (Fig 1 above, 28) of the electric machine [Para 0013], such that the shaped-bar ends (Fig 1 above, 37) engage in an opening (Fig 4, 53,55,56) in the respective insertion section (Fig 4, 53); and 
moving the interconnection element (Fig 1, 48)  relative to the shaped-bar ends (Fig 1 above, 37)  , such that the shaped-bar ends (Fig 1 above, 37) reach the respective contact-making section (Fig 4, 55,56),, and the distance between the shaped-bar ends (Fig 1 above, 37)  and the respective contacts [Para 0014]   is reduced through the contact-making section (Fig 4, 55,56).
Regarding Claim 11, Torsten discloses the method according to claim 10 wherein the moving of the interconnection element (Fig 1, 48)  relative to the shaped-bar ends (Fig 1 above, 37)  is a rotational movement [Para 0014].
Regarding Claim 12, Torsten discloses the method according to claim 10, further comprising the step of:
connecting the shaped-bar ends (Fig 1 above, 37) to the respective contacts [Para 0014].
Regarding Claim 13, Torsten discloses the method according to claim 12, wherein the connecting of the shaped-bar ends (Fig 1 above, 37) to the respective contacts [Para 0014]. is carried out by welding [Para 0010].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Torsten in view of Shafer (US5508571A).
Regarding Claim 5, Torsten discloses the interconnection device according to claim 3. Torsten does not disclose the contact-making section comprises a stud section, which is oriented in a longitudinal direction or a circumferential direction to the insertion section, and is centrally arranged, and the stud section determining the distance between two shaped-bar ends which are to be contact-connected.
Shafer discloses the contact-making section (Shafer, Fig 1 below, 28) comprises a stud section (Shafer, Fig 1, S), which is oriented in a longitudinal direction or a circumferential direction (Fig 1 below) to the insertion section, and is centrally arranged (Fig 1 below), and the stud section (Shafer, Fig 1, S) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the interconnection device of Torsten with the stud section as taught by Shafer in order to provide good electrical connectivity and mechanical strength.


    PNG
    media_image5.png
    609
    880
    media_image5.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Torsten in view of Shafer.
Regarding Claim 6, Torsten discloses the interconnection device according to claim 1. Torsten does not disclose the interconnection element comprises a carrier plate and a contact-making plate, the one or more openings are configured in the carrier plate and one or more contact-making openings are 
Shafer discloses (Fig 1 above, Shafer) the interconnection element (24,22)comprises a carrier plate (22) and a contact-making plate (24), the one or more openings (26) are configured in the carrier plate (22) and one or more contact-making openings (28)are configured in the contact-making plate (24), together with the contacts, and the one or more contact-making openings (26) are configured in an overlapping arrangement in relation to the one or more openings [Shafer, Col 4, 55 – 64].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the interconnection device of Torsten with the carrier plate and contact making plate as taught by Shafer in order to provide insulation, durable electrical connectivity and mechanical strength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/VISWANATHAN SUBRAMANIAN/               Examiner, Art Unit 2832        

/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832